
	
		I
		112th CONGRESS
		1st Session
		H. R. 1884
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2011
			Mr. Pitts (for
			 himself and Mr. Carney) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To designate additional segments and tributaries of White
		  Clay Creek, in the States of Delaware and Pennsylvania, as a component of the
		  National Wild and Scenic Rivers System.
	
	
		1.Short titleThis Act may be cited as the
			 White Clay Creek Wild and Scenic River
			 Expansion Act of 2011.
		2.Designation of
			 segments of White Clay Creek, as scenic and recreational riversSection 3(a)(163) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1274(a)(163)) is amended—
			(1)in the matter
			 preceding subparagraph (A)—
				(A)by striking
			 190 miles and inserting 199 miles; and
				(B)by striking
			 the recommended designation and classification maps (dated June
			 2000) and inserting the map entitled ‘White Clay Creek Wild and
			 Scenic River Designated Area Map’ and dated July 2008, the map entitled ‘White
			 Clay Creek Wild and Scenic River Classification Map’ and dated July 2008, and
			 the map entitled ‘White Clay Creek National Wild and Scenic River Proposed
			 Additional Designated Segments—July 2008’;
				(2)by striking
			 subparagraph (B) and inserting the following:
				
					(B)22.4 miles of the
				east branch beginning at the southern boundary line of the Borough of Avondale,
				including Walnut Run, Broad Run, and Egypt Run, outside the boundaries of the
				White Clay Creek Preserve, as a recreational
				river.
					;
				and
			(3)by striking
			 subparagraph (H) and inserting the following:
				
					(H)14.3 miles of the
				main stem, including Lamborn Run, that flow through the boundaries of the White
				Clay Creek Preserve, Pennsylvania and Delaware, and White Clay Creek State
				Park, Delaware, beginning at the confluence of the east and middle branches in
				London Britain Township, Pennsylvania, downstream to the northern boundary line
				of the City of Newark, Delaware, as a scenic
				river.
					.
			3.Administration of
			 White Clay CreekSections 4
			 through 8 of Public Law 106–357 (16 U.S.C. 1274 note; 114 Stat. 1393), shall be
			 applicable to the additional segments of the White Clay Creek designated by the
			 amendments made by section 2.
		
